Case 2:20-cr-00309-MJH Document 3 Filed 10/06/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA ) Criminal No. Z - 30 /
v. (18 U.S.C. §§ 1001(a)(3), 1519)
SHANNON SNIEZEK [UNDER SEAL]
INDICTMENT
COUSTORE OCT U6 2020
The grand jury charges: | CLERK U.S. DISTRICT COURT

WEST. DIST. OF PENNSYLVANIA
From in and around March 2019 through in and around March 2020, in the Western

District of Pennsylvania, defendant SHANNON SNIEZEK did knowingly falsify and make a false
entry in any record, document, and tangible object with the intent to impede, obstruct, and
influence the investigation and proper administration of any matter within the jurisdiction of any
department and agency of the United States, and in relation to and contemplation of any such
matter; that is, as part of a continuing scheme, she made false earnings statements to make it appear
as if R.S., a person who is known to the grand jury and who was on federal supervised release at
the time, was employed by MH Wireless when she knew R.S. was not so employed at the time and
when R.S.’s employment and his compliance with his supervised release conditions was a matter
within the jurisdiction of the United States Probation Office and the United States Attorney’s
| ‘Office.

In violation of Title 18, United States Code, Section 1519.
Case 2:20-cr-00309-MJH Document 3° Filed 10/06/20 Page 2 of 2

COUNT TWO

The grand jury further charges:

From in and around March 2019 through in and around March 2020, in the Western
District of Pennsylvania, defendant SHANNON SNIEZEK, in a matter within the jurisdiction of .
the judicial and executive branches of the government of the United States, did knowingly and
willfully make any false writing and document knowing the same to contain any materially false,
fictitious, and fraudulent statement and entry; that is, as part of a continuing scheme, she made
false earnings statements to make it appear as if R.S., a person who is known to the grand jury and
who was.on federal supervised release at the time, was employed by MH Wireless when she knew
R.S. was not so employed at the time and when R.S.’s employment and his compliance with his
supervised release conditions was a matter within the jurisdiction of the United States Probation
Office and the United States Attorney’s Office.

In violation of Title.18, United States Code, Section 1001(a)(3).

   

A True Bill,
tom das A
VAVIVON TO AL QZ
Foreperson

SCOTT W. BRADY J

United States Attorney
PA ID No. 88352
